Hubbard, J.
It is admitted by the defendant, in his answer, that he has in his hands a fund belonging to William A. Has kell, the amount of which is not now in dispute; but he denies the right of the plaintiff" to receive the same to his own use, as claimed in the bill.
The plaintiff, who is the father of said William A. Haskell, alleges that his son, being largely indebted to him for cash lent for his education, and for supplies furnished to fit him out on two voyages to sea, for the purpose of paying the debt, executed an assignment and transfer of his share and interest in the fund held by the defendant; and the plaintiff claims that, by force of the assignment, he is entitled to receive and retain to his own use the moneys, in the hands of the defendant, accruing to the said William A. from the trust fund. The son is absent in parfs beyond sea, and has not been heard from for nearly three years; and whether he is living or dead is unknown to the parties. He has one child living, who is a minor of tender age.
The assignment, set forth in the bill, bearing date May 13th 1839, is duly executed by William A. Haskell, and is expressed to be for the consideration of $ 500, and is a formal transfer of all his right and interest in the estate or fund held by the defendant.
It is argued, by the plaintiff’s counsel, that this assignment affords sufficient evidence to justify a decree for the payment to him of the whole amount due to the said William A. At law, it might be that such an assignment would be adequate to transfer the whole value of the property or right assigned, if made without fraud. But where an assignee seeks the aid of a court ot equity to enforce his claim, the court will examine into the consideration of the assignment, the nature and value of the fund or estate assigned, and the relation of the parties, for the pur pose of doing that equity which the circumstances may require, and will set aside an assignment as improvidently obtained, *544where an undue advantage has been taken of a person ignorant of his rights and unapprized of the nature of his claim. And especially will the court examine into the character of the transaction, when the parties stand in the relation of guardian and ward or parent and child. Evans v. Llewellin, 1 Cox, 333. Lady Ormond v. Hutchinson, 13 Ves. 51. Young v. Peachy, 2 Atk. 254.
In the present case, the relation of the parties is that of parent and child. The debt claimed of the son is partly for his education (a charge in its nature questionable) and for supplies in fitting him out for sea. The son is a common sailor, knowing of his claim, in connexion with his brothers and sister, upon the trust fund in the hands of the defendant, but ignorant of the value of his share, or when it might be legally demanded.
Under these circumstances, though we do not see sufficient cause for setting aside the assignment as fraudulent, yet we think it can be regarded, in equity, as good only for the amount of the actual debt of the son. This amount is not to be assumed upon the mere allegation of the plaintiff, but he must furnish satisfactory evidence of the moneys advanced and the nature of the consideration relied on by him. And in failure of producing such proof, the assignment will be held insufficient, for want of any foundation in equity upon which the same can be supported.
But, before going into such evidence, we" think that William A. Haskell and his son Charles should be made parties to the bill. For this purpose, the plaintiff has leave to amend; and the cause will stand continued to enable him to make the amendment, and to give due notice to the additional parties.